DETAILED ACTION

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the species of claims 7 and 15 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCauley (U.S. Patent 4,809,787).
	McCauley discloses a system including a motorized instrument (1) configured to make repetitive, low impact contact with snow (Figures 2-4).  The convex configuration (6) of the instrument meets the recitation of “dulled.”
	Because McCauley teaches the claimed structure, it is deemed to meet the recitations of claim 2.
	The impact hammer of McCauley meets the recitation of “vibrating component.”
	Regarding claim 8, there is nothing which would prevent a handle from being attached to the system.  Because no specific structural recitations are included, this meets the recitations of “configured to be.”
	McCauley is configured to be coupled to a vehicle (Figures 3 and 4).

Claims 1, 2, 4, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huynh et al. (U.S. Patent Application Publication 2010/02433633).
Huynh discloses a system including a dulled motorized instrument (paragraph 49, for example) configured to make repetitive, low impact contact with accumulated snow (abstract, for example).
Because the claimed structural recitations are met, it is deemed to meet the recitations of claim 2.
Huynh teaches a heating component and the system meets the recitation of a vibrating component.
There are a plurality of dulled blades (10).
Huynh could be coupled to external components.

Claims 1-4 and 8-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn et al. (U.S. Patent Application Publication 2021/01808392).
Hahn discloses a system including a motorized instrument (4) configured to make repetitive, low impact contact with snow.  The nature of brooms meets the recitation of “dulled.”
Because the claimed structural recitations are met, it is deemed to meet the recitations of claims 2 and 11.
Hahn includes a shovel component (2) to which the instrument (4) is coupled.
Hahn would naturally vibrate during use.
Hahn is coupled to a vehicle (1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (U.S. Patent 6,829,973).
	Yang discloses that dulled instrument configured to make repetitive, low impact contact with snow are known (column 1, lines 50-60).  The examiner takes Official notice that it is well known to use saw blades with motorized instruments (reciprocating and circular saws, for example) in order to reduce time and labor in cutting materials.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a dulled saw blade discussed in Yang with a motorized instrument.
	Because safety is the specific reason Yang discloses for dulled blade use, claim 2 recitations are met.
	Among the motorized instruments that use saw blades are reciprocating saws.  Given use of Yang with a reciprocating saw, recitations of claims 4, 6 and 7 are met.
	Regarding claim 5, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a plurality of blades with a motorized saw in order to cut material as desired.
	Yang is naturally configured to be coupled to a handle in order to be used as intended.  Because saws can be coupled to vehicles (skid steers, for example), it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Yang for use there with in order to perform a greater amount of work than practical by hand.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (U.S. Patent Application Publication 2021/01808392) in view of Yang (U.S. Patent 6,829,973).
	Hahn discloses the system discussed above and utilizes a rotary broom.  Yang teaches using a dulled rotary saw blade (Figure 6).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have substituted the broom of Hahn with blades of Yang in order to remove snow as desired.

Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application 17/179,945 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims for the present application are broader versions of the ‘945 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided a terminal disclaimer is filed.
Claims 17-20 would be allowable if a terminal disclaimer is filed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references teach snow removal tools.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671